Order entered April 16, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01281-CR

                         RODNEY CRAIG KORNEGAY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                           Trial Court Cause No. 11CL-0501-2

                                            ORDER
       The Court ORDERS court reporter Sherry Hooper to file, within FIFTEEN DAYS of

the date of this order, a supplemental record containing a copy of State’s Exhibit no. 1, a video.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sherry

Hooper, official court reporter, County Court at Law No. 2, and to counsel for all parties.




                                                       /s/   DAVID EVANS
                                                             JUSTICE